DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary heat exchanger and a CO2 sidestream of Claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 9 recites a secondary heat exchanger and a CO2 sidestream, however these features are not shown in the drawings or described in the specification and the reader is left uncertain as to what is being intended.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-recycled C02 is passed through a combustor wherein a carbonaceous fuel is combusted with an oxidant to produce an exhaust stream comprising recycled C02 ” where it is unclear if this is intending to recite that the exhaust stream comprises the recycled CO2, or if the exhaust stream comprises CO2 to be recycled, in other words it is unclear if these are intended to be the same recycled CO2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20140053529 to Allam.
As to claim 7, Allam discloses operating the power production cycle (Fig 11) so that compressed, recycled C02 is passed through a combustor (220) wherein a carbonaceous fuel (254) is combusted with an oxidant (242) to produce an exhaust stream comprising recycled C02;(40) the exhaust stream is expanded across a turbine (320) to produce power and form a turbine exhaust 2 is compressed (630); and the compressed recycled CO2 is heated by passage through the recuperative heat exchanger against the turbine exhaust stream (430, alt 450); and adding further heating to the compressed recycled C02 above the level of heating that is available from the turbine exhaust stream, the further heating being provided by withdrawing a portion of the compressed recycled C02,(460,72a) heating the withdrawn portion of compressed recycled CO2 with a heat source that is independent of the power production cycle (470), and transferring heat from the withdrawn and heated compressed recycled C02 to the remaining portion of the compressed recycled CO2 in the power production cycle (480).
As to claim 8, Allam discloses passing the withdrawn and heated compressed recycled CO2 (72b) through the recuperative heat exchanger (via 480,74) so as to transfer heat to the compressed recycled CO2 (73 to 74,430) therein (fluid from 72b, heats fluid 73 as it is passed through 430 by mixing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20140053529 to Allam in view of US patent 5802840 to Wolf.
As to claim 4, Allam discloses A method of power production comprising: carrying out a first cycle that includes (Fig 11): expanding a work stream comprising recycled CO2 across a first turbine to produce a first quantity of power (220,320); withdrawing heat from the work stream in a recuperative heat exchanger (430); compressing the work stream (630); reheating the work stream using withdrawn heat in the recuperative heat exchanger (85, 430); and superheating the compressed work stream in a combustor (220); and carrying out a nested cycle wherein compressed work stream from the first cycle is heated with a heat source that is independent of the combustor (72a,72b,470) and the recuperative heat exchanger.
While Allam discusses that the CO2 stream is split at (460) to pass through a second heat exchanger (470) to adjust and correct the heat quantity of 
Wolf discloses how a recycled CO2 stream is branched between heat sources some of which include recuperator in a heat scavenging system, and where the CO2 is expanded across a second turbine to produce a second quantity of power (6).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Allam to include where the CO2 is expanded across a second turbine to produce a second quantity of power using the teachings of Wolf, to run on of the compressors of Allam (630) to reduce overall power consumption within the system increasing efficiency.  Further, while the teachings of Wolf show the second turbine being downstream of the mixing junction but upstream of the recuperator (3), it would have been mere rearrangement of parts well within the ability of one of ordinary skill in the art to place the turbine closer to the branched heat exchanger to reduce heat loss and further scavenge heat while not altering the scope and results of the design, and having predictable results. Further this would allow for additional tailoring of the desired output temperature and pressure for the combustion system.
As to claim 5, Allam discloses the expanded work stream from the nested cycle is used to add heat to the work stream in the first cycle after the compressing and before the superheating of the combustor (470).
claim 6, Allam discloses the heat source in the nested cycle is one or more of a combustion heat source, a solar heat source, a nuclear heat source, a geothermal heat source, and an industrial waste heat source (Par 0235).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746